UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SHAWN WOODWARD,

                                  Plaintiff,
          -v-                                      9:13-CV-1304
                                                   (DNH/DJS)


DR. ALI, Muslim Chaplain, Coxsackie
Correctional Facility; DANIEL F.
MARTUSCELLO, Superintendent,
Coxsackie Correctional Facility; and
STEVENSON, C.O.,


                                  Defendants.

--------------------------------

APPEARANCES:

SHAWN WOODWARD
Plaintiff pro Se
00-A-6563
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. LETITIA JAMES                                 JOSHUA E. MCMAHON, ESQ.
Attorney General for the State of New York         Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge

                                   DECISION and ORDER

          Pro se plaintiff Shawn Woodward brought this civil rights action pursuant to 42

U.S.C. § 1983. On or about March 18, 2019, the parties consented to hav e this action
referred to the Honorable Daniel J. Stewart, United States Magistrate Judge. See 28 U.S.C.

§ 636(c). The case was thereafter scheduled for trial beginning on July 22, 2019 in front of

Magistrate Judge Stewart. Plaintiff has since requested to withdraw that consent. Dkt. 194,

197.

          On June 7, 2019, Magistrate Judge Stewart advised by Report-Recommendation

that plaintiff's motion to vacate the consent to proceed before him be denied. Plaintiff filed

objections to the Report-Recommendation.

          Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

          Therefore, it is

          ORDERED that

          Plaintiff's motion to vacate the consent to proceed before United States Magistrate

Judge Daniel J. Stewart is DENIED.

          IT IS SO ORDERED.




Dated: July 3, 2019
       Utica, New York.




                                              -2-
